Petition for a writ of review upon an award made by the Industrial Accident Commission.
The petitioner issued a policy of insurance covering the individual liability of one of two persons jointly engaged in farming, and contends in support of its objection to the award of the commission that the applicant in whose favor it was made was employed by a copartnership consisting of the two persons referred to, so that the applicant's claim against the assured is not one covered by the policy; but we are satisfied — it being conceded that the finding of the commission is in effect a finding of a joint and several obligation — that there is evidence sustaining such finding. The writ is therefore dismissed and the award affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on December 20, 1917. *Page 91